NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 21, 2011*
                                Decided September 21, 2011

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge 

                            MICHAEL S. KANNE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 11‐1147

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Western District of Wisconsin.

       v.                                       10‐CR‐128‐BBC‐01

DEMOND WILSON,                                  Barbara B. Crabb,
    Defendant‐Appellant.                        Judge.

                                         O R D E R

        Demond Wilson, a felon, was carrying several guns in his car, including a shotgun
with an obliterated serial number, when police officers conducted a traffic stop. He pleaded
guilty to possessing a gun after a felony conviction, 18 U.S.C. § 922(g)(1), and possessing a
firearm with an obliterated serial number, id. § 922(k). The district court, over Wilson’s
objection, set the base offense level at 20 after concluding that his 2002 conviction in
Michigan for using a motor vehicle to elude police, a third‐degree felony, see MICH. COMP.
LAWS § 750.479a(1), (3), counts as a conviction for a “crime of violence,” see U.S.S.G.



       *
        The appellant states that oral argument is unnecessary, and we agree.  Thus, the
appeal is submitted on the briefs and record. See FED. R. APP. P. 34(f); CIR. R. 34(f).
No. 11‐1147                                                                                Page 2

§§ 2K2.1(a)(4)(A) & cmt. n.1, 4B1.2(a)(2) & cmt. n.1. The court sentenced Wilson within the
resulting guidelines range to a total of 84 months’ imprisonment.

        In this appeal from his sentence, Wilson challenges the characterization of the
Michigan offense as a crime of violence. The Sixth Circuit has held that an offense under
subsections (1) and (3) of § 750.479a is a crime of violence. United States v. Martin, 378 F.3d
578, 580–84 (6th Cir. 2004); see United States v. LaCasse, 567 F.3d 763, 764 (6th Cir. 2009)
(holding that violation of subsections (1) and (3) of § 750.479a is a “violent felony” under
parallel Armed Career Criminal Act, 18 U.S.C. § 924(e)). We have endorsed the Sixth
Circuit’s analysis of § 750.479a, see United States v. Dismuke, 593 F.3d 582, 593–96 (7th Cir.
2010), cert. denied, 131 S. Ct. 3018 (2011), and we also have held that similar statutes in
Indiana, Wisconsin, and Illinois define crimes of violence or violent felonies, United States v.
Sykes, 598 F.3d 334 (7th Cir. 2010) (analyzing IND. CODE § 35‐44‐3‐3(a), (b)(1)(A)), aff’d, 131
S. Ct. 2267 (2011); United States v. Spells, 537 F.3d 743, 747–53 (7th Cir. 2008) (same); Dismuke,
593 F.3d at 588–96 (analyzing WIS. STAT. 346.04(03)); United States v. Womack, 610 F.3d 427,
433 (7th Cir. 2010) (analyzing 625 ILCS 5/11‐204.1), cert. denied, 131 S. Ct. 3020 (2011); Welch
v. United States, 604 F.3d 408, 415–25 (7th Cir. 2010) (same), cert. denied, 131 S. Ct. 3019
(2011).

        At sentencing Wilson acknowledged that our precedent compels characterizing
§ 750.479a as a crime of violence, but certiorari had been granted in Sykes, and Wilson
sought to preserve the issue pending review by the Supreme Court. In drafting his appellate
brief, which was filed before the Supreme Court ruled, Wilson conceded that a decision
upholding our opinion in Sykes would foreclose his appeal given that the Indiana statute
discussed in that case is substantively indistinguishable from its Michigan counterpart. The
Supreme Court has since affirmed Sykes and confirmed that “[f]elony vehicle flight,” as
defined by Indiana, is a violent felony, 131 S. Ct. at 2277. Accordingly, we agree with the
district court that a violation of subsections (1) and (3) of § 750.479a is a crime of violence.

                                                                                      AFFIRMED.